Exhibit 10.3

Execution Copy

FIRST AMENDING AGREEMENT

This agreement (the “Agreement”) dated as of October 21, 2014 made by ZELLSTOFF
CELGAR LIMITED PARTNERSHIP, a limited partnership organized and subsisting under
the laws of British Columbia, as borrower (the “Borrower”) and MERCER
INTERNATIONAL INC., as guarantor (the “Guarantor”) and CANADIAN IMPERIAL BANK OF
COMMERCE, in its capacity as agent (the “Agent”) and as lender (together with
certain other lenders from time to time party to the Credit Agreement, the
“Lenders”).

WHEREAS the Lenders extended certain credit facilities to the Borrower pursuant
to and in accordance with the terms and conditions of a second amended and
restated credit agreement dated as of May 2, 2013 between the Agent, the Lenders
and the Borrower (as amended, supplemented or otherwise modified or restated
from time to time, the “Credit Agreement”) and the Guarantor has guaranteed the
Obligations of the Borrower thereunder;

AND WHEREAS the Borrower has requested certain amendments to the Credit
Agreement and the Agent and the Lenders have consented to and agreed to make
such amendments on the terms and conditions set out herein;

NOW THEREFORE THIS AGREEMENT WITNESSETH that, for good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
each of the parties), the parties hereby agree as follows:

Section 1.        Definitions.    All terms not otherwise defined herein shall
have the meaning given to them in the Credit Agreement.

Section 2.        Credit Facility Amendment.    The parties hereto agree that
upon satisfaction by the Borrower of the conditions set out in Section 3 hereof,
the Credit Agreement shall be amended as follows:

 

  (a)

Section 1.1 shall be amended by deleting the reference to “1.75%” in the
definition of “Acceptance Fee” and replacing it with “1.50%”;

 

  (b)

Section 1.1 shall be amended by deleting the definition of “Borrowing Base” and
replacing such definition with the following definition (with “Exhibit A, Form
of Borrowing Base Report” being amended concurrently to reflect such changes):

““Borrowing Base” means, at any time, an amount (which may not be less than
zero) equal to the sum, without duplication, of (i) 85% of the aggregate amount
of all Eligible Accounts (other than Insured Accounts) and 90% of the aggregate
amount of all Eligible Accounts which are Insured Accounts, plus (ii) the lesser
of (a) 70% of all Eligible Inventory consisting of finished goods (valued at the
lower of cost (on a first in, first out basis and excluding any component of
cost representing intercompany profit in the case of Inventory acquired from an
Affiliate) or market basis in accordance with GAAP) and (b) 85% of the appraised
net orderly liquidation value of all Eligible Inventory consisting of finished
goods, plus (iii) the lesser of (a) 70% of all Eligible Inventory consisting of
raw materials (valued at the lower of cost (on a first in, first out basis and
excluding any component of cost representing intercompany profit in the case of
Inventory acquired from an Affiliate) or market basis in accordance with GAAP)
and (b) 85% of the appraised net orderly liquidation value of all Eligible
Inventory consisting of raw materials, plus (iv) the lesser of (a) 70% of all
Eligible Inventory consisting of work-in-progress (valued at the lower cost (on
a first in, first out basis and excluding any component of cost representing
intercompany profit in the case of Inventory acquired from an Affiliate) or
market basis in accordance with GAAP), (b) 85% of the appraised net orderly
liquidation value of all Eligible Inventory consisting of work-in-progress, and
(c) $200,000; minus (v) an amount equal to all Priority Payables, and minus
(vi) an amount equal to all other Availability Reserves.”;



--------------------------------------------------------------------------------

 

- 2 -

 

  (c)

Section 1.1 shall be amended by deleting the definition of “Early Termination
Fee” and replacing such definition with the following definition:

““Early Termination Fee” means the fee due and payable by the Borrower to the
Agent on behalf of the Lenders in the event of termination of this Agreement or
reduction of the Commitment on a date prior to the Maturity Date by the Borrower
or, upon the occurrence of an Event of Default, by the Agent, as determined by
multiplying (a) $40,000,000, in the case of termination of this Agreement or the
Commitment; or (b) the amount by which the Commitment is reduced, in the case of
the reduction of the Commitment, by (i) 0.50% if the Commitment is cancelled or
reduced at any time on or prior to October 21, 2015, (ii) 0.25% if the
Commitment is cancelled or reduced at any time following October 21, 2015 but on
or prior to October 21, 2016, and (iii) 0.0% if the Commitment is cancelled or
reduced at any time following October 21, 2016.”;

 

  (d)

Section 1.1 shall be amended by deleting the definition of “Maturity Date” and
replacing such definition with the following definition:

““Maturity Date” means May 2, 2019.”;

 

  (e)

Section 1.1 shall be amended by deleting the definition of “Parent Credit
Agreement” and replacing such definition with the following definition:

““Parent Credit Agreement” means any credit or financing agreement now or
hereafter entered into by the Borrower in favour of the Parent evidencing the
Parent Subordinated Debt, at all times subject to the Subordination Agreement.”;

 

  (f)

Section 1.1 shall be amended by deleting the definition of “Parent Subordinated
Debt” and replacing such definition with the following definition:

““Parent Subordinated Debt” means unsecured Indebtedness of the Borrower, up to
an aggregate amount of US$15,000,000, owing to the Parent from time to time,
which shall at all times be subordinated to the Loans.”;

 

  (g)

Section 1.1 shall be amended by deleting the definition of “Scheduled Capital
Expenditures”;

 

  (h)

Section 2.5(a) shall be deleted and replaced with the following:

“2.5(a) The Loans comprising each Canadian Prime Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be) at a rate per annum equal to the Canadian Prime
Rate. The Loans comprising each Base Rate Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days) at a rate per annum equal to the Base Rate. The Loans comprising each LIBO
Rate Borrowing shall bear interest (computed on the basis of the actual number
of days in the relevant Interest Period over a year of 360 days) at the LIBO
Rate for the Interest Period in effect for such LIBO Rate Borrowing, plus 1.50%.
The Loans comprising each B/A Borrowing shall be subject to the Acceptance Fee
which shall be payable as set out in Section 2.11.”;



--------------------------------------------------------------------------------

 

- 3 -

 

 

  (i)

Section 2.6(b) shall be amended by adding the following text to the end of the
Section:

“Notwithstanding the foregoing, no Early Termination Fee shall be payable if the
Borrower enters into financing arrangements with CIBC concurrently with the
effectiveness of such cancellation, The Agent shall promptly notify each Lender
of the receipt by the Agent of any such notice. Any such cancellation shall be
applied rateably in respect of the Commitments of each Lender. Each notice
delivered by the Borrower pursuant to this Section 2.6(b) shall be
irrevocable.”;

 

  (j)

Section 2.10(a) shall be amended by deleting the reference to “0.35%” in the
Section and replacing it with “0.25%”;

 

  (k)

Section 2.10(b) shall be amended by deleting the reference to “1.50%” in the
Section and replacing it with “1.25%”;

 

  (l)

Sub-sections 5.1(h),(n) and (r) shall be amended by deleting in each Section
reference to “$12,000,000” and replacing each with reference to “12.5% of the
Borrowing Base, as set out in the most recently delivered Borrowing Base Report
in accordance with Section 5.1(g)(i) or Section 5.1(h)(i)”;

 

  (m)

Section 5.13 shall be amended by deleting the Section and replacing the Section
with the following:

“[Intentionally Deleted]”; and

 

  (n)

Section 6.14 shall be amended by deleting the Section and replacing the Section
with the following:

“[Intentionally Deleted]”.

Section 3.        Conditions Precedent.    The obligations of the Lenders to
amend the Credit Agreement pursuant to this Agreement are subject to the
conditions precedent that, as at the date hereof, in respect of the said
amendments with respect to the said consent:

 

  (a)

there is no Default or Event of Default which has occurred and is continuing;

 

  (b)

the representations and warranties set out in Section 3 of the Credit Agreement
are true and correct as of the date hereof (except where such representation or
warranty refers to a different date);

 

  (c)

the Borrower shall have paid the Agent the facility fee referenced in the Fee
Letter dated as of the date hereof by and between CIBC and the Borrower, which
fee shall be payable and be deemed to have been earned by the Agent immediately
upon satisfaction of the conditions precedent contained in this Section 3 of
this Agreement, together with all fees and out of pocket expenses incurred by
the Agent (including the reasonable and documented fees and disbursements of its
legal counsel) in connection with this Agreement. The Agent is authorized to the
charge the loan account of the Borrower for the amount of such fees; and



--------------------------------------------------------------------------------

 

- 4 -

 

  (d)

the Agent shall have received an executed legal opinion of Sangra Moller LLP,
counsel to the Borrower, covering such matters as the Agent may request.

Section 4.        Confirmation.    Each of the Borrower and the Guarantor hereby
acknowledges, confirms and agrees that notwithstanding the terms and conditions
hereof and the execution and delivery of this Agreement and whether or not any
conditions precedent contained herein have been fulfilled:

 

  (a)

all adjustments or modifications to the obligations underlying the Guarantee
granted by the Guarantor in favour of the Agent are permitted under the terms
and conditions of such Guarantee;

 

  (b)

the Guarantee granted by the Guarantor in favour of the Agent and all
indemnities granted by the Guarantor in favour of the Agent remain in full force
and effect as valid and binding in accordance with their terms without
impairment or novation thereof; and

 

  (c)

save as otherwise indicated herein, all Security Documents granted by a Person
whether as borrower or guarantor under the Credit Agreement continue in full
force and effect unamended and shall, in each such case, be deemed to be granted
as security for all present and future debts and liabilities, direct or indirect
or otherwise now or at any time or from time to time hereafter due or owing from
such Person (in accordance with the terms of such Security Documents) to the
Agent for and on behalf of the Lenders, the Lender or any of them under the
Credit Agreement and the Loan Documents to which such Person is a party
(provided that nothing herein shall amend any limit on liability of such Person
set forth in such Security Documents).

Section 5.        Acknowledgement.    Each of the parties hereto acknowledges
and agrees that except as otherwise expressly indicated herein, the Credit
Agreement and Loan Documents shall continue unamended and without novation and
remain in full force and effect and, except as amended and supplemented by this
Agreement, the Security Documents and the other Loan Documents are in all
respects confirmed, ratified and preserved. Subject to the Credit Agreement, the
provisions of this Agreement shall not operate to in any way limit or otherwise
restrict the rights and remedies of the Agent, the Lenders, or any of them in
respect of payment and performance of any indebtedness, liabilities or
obligations of the Borrower or Guarantor or either of them or any other Person
to it or them under the Credit Agreement.

Section 6.        Further Assurances.    The Borrower and the Guarantor shall,
at all times hereafter at the reasonable request of the Agent for and on behalf
of the Lenders execute and deliver to the Agent for and on behalf of the Lenders
all such further documents and instruments and shall do and perform such acts as
may be necessary to give full effect to the intent and meaning of this Agreement
including without limitation, all such further documents, certificates and
instruments as considered necessary or desirable by the Agent for and on behalf
of the Lenders to preserve, protect or perfect the Security Documents and the
Borrower acknowledges and agrees that a default hereunder shall constitute a
Default and Event of Default under the Credit Agreement.

Section 7.        Successors and Assigns.    This Agreement shall be binding
upon the Borrower and the Guarantor and their respective successors and
permitted assigns and shall enure to the benefit of the Agent and the Lenders
and their respective successors and assigns.



--------------------------------------------------------------------------------

 

- 5 -

 

Section 8.        Severability.    The provisions of this Agreement are intended
to be severable. If any provision hereof is held to be invalid or unenforceable
in whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

Section 9.        Survival of Representations, Warranties and Covenants.    All
agreements, representations, warranties, indemnities and covenants made by any
party in this Agreement or in any certificate, instrument or document delivered
by or on behalf of a party pursuant hereto shall be considered to have been
relied upon by the recipient thereof notwithstanding any investigation made at
any time by or on behalf of such recipient and shall survive the execution and
delivery of this Agreement and continue in full force and effect without
termination.

Section 10.        Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the Province of British Columbia and
Canada applicable therein and shall be treated in all respects as a British
Columbia contract.

Section 11.        Counterparts.    This Agreement may be executed in
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed an original and all of which, taken together,
shall constitute one and the same instrument.

[Signature page follows on the next following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have hereunto set their hands and seals as
of the day and year first above written.

 

ZELLSTOFF CELGAR LIMITED

PARTNERSHIP, by its General Partner,

ZELLSTOFF CELGAR LIMITED

  

CANADIAN IMPERIAL BANK OF

COMMERCE, as Agent and Lender

Per:

  

                                                                          

  

Per:

  

                                                                          

Name:

     

Name:

  

Title:

     

Title:

     

                                                                          

  

Per:

  

                                                                          

     

Name:

        

Title:

   MERCER INTERNATIONAL INC.   

Per:

  

                                                                          

     

                                                                          

Name:

        

Title:

        

Signature Page to Amending Agreement